Exhibit 10.1

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date: April 1, 2016

TO:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(as amended, restated amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Gentherm Incorporated, a Michigan
corporation, Gentherm (Texas), Inc., a Texas corporation, Gentherm Licensing,
Limited Partnership, a Michigan limited partnership, Gentherm GmbH, a German
limited liability company, Gentherm Enterprises GmbH, a German limited liability
company, Gentherm Licensing GmbH, a German limited liability company, Gentherm
Global Power Technologies Inc., an Alberta corporation, Gentherm Canada ULC, an
Alberta unlimited liability company, the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

Each of Cincinnati Sub-Zero Products, LLC (the “Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Designated Borrower is a Subsidiary of the Company.

The Designated Borrower Requirements under Section 2.19 of the Credit Agreement
shall have been met in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Credit Agreement
and other Loan Documents identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Loan
Documents as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower hereby ratifies, and
agrees to be bound by, all representations and warranties, covenants, and other
terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that the Designated Borrower shall not have any right to request any Loans for
its account unless and until the date five (5) Business Days after the effective
date designated by the Administrative Agent in a Designated Borrower Notice
delivered to the Company and the Lenders pursuant to Section 2.19 of the Credit
Agreement.

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties:

1.By execution hereof, the Designated Borrower hereby irrevocably agrees to
become a party to the Guaranty under the Credit Agreement with the same force
and effect as if it were an original signatory to the Credit Agreement and
agrees to be bound by and comply with all of the terms and provisions of the
Guaranty contained in Article X of the Credit Agreement applicable to it as a
party to the Guaranty.

--------------------------------------------------------------------------------

2.By execution hereof, the Designated Borrower hereby irrevocably agrees to
become a Grantor (as defined in the Security Agreement) under the Security
Agreement with the same force and effect as if it were an original signatory
thereto and the Designated Borrower hereby (a) creates and grants to the
Administrative Agent, its successors and assigns, a security interest in all of
the Designated Borrower’s right, title and interest in and to the Collateral to
secure the payment and performance of the Obligations, (b) agrees to be bound by
and comply with all of the terms and provisions of the Security Agreement
applicable to it as a Grantor and (c) represents and warrants that the
representations and warranties made by it as a Grantor under the Security
Agreement are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
the date hereof, unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date.  In furtherance of
the foregoing, each reference to a “Grantor” and/or “Grantors” in the Security
Agreement shall be deemed to include the Designated Borrower.

As of the date hereof, the Designated Borrower has no Subsidiaries or Material
Subsidiaries other than those specifically disclosed as a Subsidiary or Material
Subsidiary in Part (a) of Schedule 1 attached hereto, and all of the outstanding
Equity Interests (including, as reflected on Part (a) of Schedule 1, as to
percentage of issued and outstanding Equity Interests of each Subsidiary owned
by the Designated Borrower) in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Designated Borrower in the
amounts specified on Part (a) of Schedule 1 attached hereto free and clear of
all Liens except those created under the Collateral Documents.  As of the date
hereof, the Designated Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 1 attached hereto.  Set forth on Part (c) of Schedule 1 attached hereto
is, as of the date hereof, the Designated Borrower’s jurisdiction of
organization (and, if different, the jurisdiction of the Designated Borrower for
purposes of Sections 9-301 and 9-307 of the UCC), address of its principal place
of business and U.S. taxpayer identification number.

Each location as to which a secured party would have filed a UCC financing
statement in the five years prior to the date hereof to perfect a security
interest in equipment, inventory and general intangibles owned by the Designated
Borrower is set forth on Schedule 2 attached hereto.

The Designated Borrower does not have any trade names other than those set forth
in on Schedule 3 attached hereto.

During the twelve months preceding the date hereof, the Designated Borrower has
not been known by any legal name different from the one set forth on the
signature page hereto, nor has the Designated Borrower been the subject of any
merger or other corporate reorganization or otherwise acquired assets outside of
the ordinary course of business, except as set forth on Schedule 4 attached
hereto.

The Designated Borrower is not a party to any federal, state or local government
contract that is material to its business except as set forth on Schedule 5
attached hereto.

The Designated Borrower does not maintain any deposit accounts, securities
accounts or commodity accounts with any Person, in each case, except as set
forth on Schedule 6 attached hereto.

The Designated Borrower is not the beneficiary of any Letters of Credit, except
as set forth on Schedule 7 attached hereto.

--------------------------------------------------------------------------------

The Designated Borrower does not have any commercial tort claims in which a suit
has been filed by the Designated Borrower in excess of $500,000, except as set
forth on Schedule 8 attached hereto.

The address of the Designated Borrower for purposes of all notices and other
communications is the address designated for the Borrowers in Section 11.02 of
the Credit Agreement or such other address as the Designated Borrower may from
time to time notify the Administrative Agent in writing.

3.The Designated Borrower acknowledges and confirms that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto.

4.The Company confirms that the Credit Agreement is, and upon the Designated
Borrower becoming a party thereto, shall continue to be, in full force and
effect.

5.Each of the Company and the Designated Borrower agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Designated Borrower Request and Assumption
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  The terms of Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

CINCINNATI SUB-ZERO PRODUCTS, LLC

 

 

 

 

 

 

By:

/s/ Barry G. Steele

 

Name:

Barry G. Steele

 

Title:

Treasurer

 

 

GENTHERM INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Barry G. Steele

 

Name:

Barry G. Steele

 

Title:

Chief Financial Officer

 




--------------------------------------------------------------------------------

Schedule 1

Subsidiaries; Organizational Information

 

Part (a)

 

Subsidiaries

 

CSZ International GmbH100%

 

Material Subsidiaries

 

None.

 

Part (b)

The equity investments in the Subsidiary set forth in Part (a) is incorporated
herein by reference; the Designated Borrower has no other equity investments.

Part (c)

 

Legal Name

Entity Type

Jurisdiction

Tax ID Number

Organizational ID

Chief Executive Office Address

Cincinnati

Sub-Zero

Products, LLC

Limited

Liability

Company

USA (Ohio)

31-0259877

180249

12011 Mosteller Road,

Cincinnati, OH 45241

 




--------------------------------------------------------------------------------

Schedule 2

Jurisdictions

Ohio

Michigan

 

 

--------------------------------------------------------------------------------

Schedule 3

Trade Names

CSZ

 

 

--------------------------------------------------------------------------------

Schedule 4

Prior Legal Names

The Designated Borrower was known as Cincinnati Sub-Zero Products, Inc., an Ohio
corporation, until it completed a conversion transaction to become Cincinnati
Sub-Zero Products, LLC, an Ohio limited liability company, on March 29, 2016.

 

 




 

--------------------------------------------------------------------------------

Schedule 5

Material Federal or State Contracts

None.

 

 

 

--------------------------------------------------------------------------------

Schedule 6

Deposit Accounts

Bank Account Name

PNC Bank:

PNC – Concentration Acct

PNC – Disbursements Acct

PNC – Payroll Acct

PNC – Health TPA CDB

 

First Financial Bank:

CSZ Health Saving Account

 

 

 

 

--------------------------------------------------------------------------------

Schedule 7

Letters of Credit

None.

 

 

 

--------------------------------------------------------------------------------

Schedule 8

Material Commercial Tort Claims

None.

 